Citation Nr: 0910161	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.

This appeal was previously before the Board in May 2008, when 
it was remanded for further evidentiary and procedural 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.


FINDING OF FACT

The Veteran did not exhibit hepatitis C in service, and such 
disorder is not otherwise associated with his active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a May 
2004 letter.  In addition, following the letter, the April 
2006 Statement of the Case and December 2008 Supplemental 
Statement of the Case were issued, each of which provided the 
Veteran with an additional 60 days to submit more evidence.  
The Veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in 
the April 2006 Statement of the Case .  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  The record contains reports of relevant post-service 
treatment at the VA facilities in Columbus, Georgia and 
Montgomery and Tuskegee, Alabama.  The Board notes, however, 
that the Veteran has not indicated receiving any pertinent 
post-service medical treatment.  Further, in accordance with 
the May 2008 Board remand, the Veteran was furnished with 
another questionnaire on the risk factors for hepatitis, 
which he completed and returned to the RO.  The Veteran has 
also been accorded a pertinent VA examination.  




Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran maintains that he developed hepatitis C as a 
result of exposure to unsanitary conditions while serving in 
Vietnam.  The evidence indicates that the Veteran served in 
Vietnam from September 1970 to September 1971.  His military 
occupational specialty was that of an aircraft mechanic.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

At the outset, the Board notes that risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.

The service treatment records are negative for complaints of, 
treatment for, or findings of hepatitis C.  They do, however, 
show treatment for gonorrhea in Vietnam in 1971.  

VA treatment records dated in April 2004 show that on a 
routine screening, the Veteran tested positive for hepatitis 
C.  Further tests later that month reportedly confirmed the 
diagnosis.  The risk factors identified as potential causes 
of the illness were a history of multiple sexual partners, 
and heavy alcohol use.  However, none of these records 
reflect a view that this history dates to the Veteran's 
Vietnam service 34 years earlier.  Importantly, a July 2004 
treatment report indicates that the Veteran had records from 
1997 and "no labs reflecting hcv."   

On his hepatitis risk factors questionnaire, which was 
received by the RO in May 2008, the Veteran answered "no" 
to all indicated risk factors, including "high-risk sexual 
activity."

In November 2008, in accordance with the May 2008 Board 
remand, the Veteran underwent a VA examination.  The claims 
file was reviewed in conjunction with the examination.  At 
that time, the Veteran reported at risk sexual behavior 
during service that led to gonorrhea.  He denied all other 
risk factors for hepatitis C.  The examiner opined that "it 
is less likely as not (less than 50/50 probability)" that 
the Veteran acquired hepatitis C while in service.  In 
support of this determination, the examiner acknowledged the 
reported high-risk sexual activity and gonorrhea in service, 
but noted that literature shows hepatitis C is rarely spread 
through sexual contact, and that after initial exposure, the 
virus is detectable in blood within 1-3 weeks.  The examiner 
further noted that while no tests for hepatitis C had been 
developed at the time of the Veteran's service, testing was 
available in 1989, and even more reliable testing was 
available in 1992, prior to the Veteran's 2004 diagnosis.  

In the present case, there is a lengthy period of time during 
which there is no contemporaneous evidence of record 
reflecting hepatitis C.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the Veteran to 
prevail on his claim, the 34-year gap between his service and 
the first evidence of hepatitis C must be overcome.

That has not occurred in this case.  Although the Board is 
cognizant that hepatitis C testing was not available at the 
time of the Veteran's discharge from service, the fact 
remains that there is no evidence whatsoever pertaining to 
hepatitis C until 2004, 15 years after reliable testing of 
the virus had been developed, and 34 years after the 
Veteran's discharge from service.  As mentioned previously, a 
July 2004 VA treatment report refers to records from 1997 
which apparently contained no labs or other reports 
reflecting hepatitis C, which further undermines the 
Veteran's claim that he developed the illness in service.  
Additionally, the Board notes that the Veteran has offered 
conflicting statements regarding his hepatitis C risk 
factors.  On his May 2008 hepatitis risk factors 
questionnaire, he denied all risk factors for the virus, 
including high-risk sexual activity.  However, previous VA 
treatment records, and the November 2008 VA examination 
report, show a history of high-risk sexual activity, 
including multiple sex partners.  As such, the Veteran's 
statements do not credibly identify his risk factors for the 
illness.  While the Veteran may sincerely believe that he 
contracted hepatitis C during service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to link his currently-shown 
illness to service.

In sum, given the lengthy passage of time between the 
Veteran's period of service and his diagnosis of hepatitis C, 
together with a specific medical opinion rejecting any link 
between the Veteran's active service and hepatitis C, and the 
Veteran's inconsistent statements regarding his risk factors 
for the illness, the Board finds that the greater weight of 
the evidence is against the claim.  Accordingly, service 
connection is not warranted and the appeal is denied.



ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


